DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/30/2022 has been entered.
Accordingly, claims 1-20 are pending in this application. Claims 1-8 and 12-20 are currently amended.
Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 03/30/2022 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalai et al. (US 20120296776 A1, hereinafter, Kalai).

Regarding Claim 1, Kalai discloses a method for providing an interactive search session (Fig. 1; [0038]: In addition, system 100 may be adapted to support interactive search not only among images (in the above example, ties were represented by images), but also other forms of data such as audio waveforms (e.g., when searching for a song a user may be thinking of) or text (e.g., looking for book on a subject that a user may be thinking of), the method comprising: 
receiving a search query (Fig. 9, step 902; [0123]: The received request may be of any suitable form. For instance, the request may comprise a search query inputted into an Internet search engine); 
generating a first plurality of search results, in response to the search query (Fig. 9; [0124]: A set of products may be selected in response to the received request, in act 904; [0125]: items associated with selected products may be presented to the user (e.g., user 110) in act 906), 
wherein each of the search results in the first plurality is characterized by one or more of a plurality of features ([0043]: Various features derived from images shown in FIG. 2a may be used to indicate similarity among the shown images. See also para [0022]-[0025], [0040]-[0046], [0124]); 
for a first feature of the plurality of features, categorizing the first plurality of search results into a first  plurality of clusters corresponding to the first feature ([0041]: For example, the model may store… a measure of similarity for subsets of items (e.g., clusters);  [0096]: In some embodiments, subsets of items may be selected to first facilitate grouping items into clusters. [0035]: In response to the user request for product information, server 118 may send an initial set of products… For example, server 118 may send pictures of solid and striped ties… the initial set of neckties may be chosen based on a characteristic of each tie [the initial set of neckties corresponds to the first plurality of clusters]), 
wherein each cluster in the first plurality of clusters represents one or more values for the first feature ([0040]: For example, a characteristic of an item may be the color of the item (color may be a meaningful feature to a user)… Accordingly, coordinates of each specific color may be specified by the values of each of the three features. [0082]: items within each cluster have varying degrees of similarity. For example, product images from an online tie store may cluster into ties, tie clips, and scarves. See also para [0035]-[0041], [0057]); 
for a second feature of the plurality of features, categorizing the first plurality of search results into a second plurality of clusters corresponding to the second feature, wherein each cluster in the second plurality of clusters represents one or more values for the second feature ([0036]: The user may then indicate, via application 115, that he wishes to look at neckties similar to the striped tie… The second set of ties may be selected based on information gain from a subsequent selection, by user 100, of a tie in the second set of ties. The user may find a second tie in the second set of ties that may be even closer to the tie that the user had in mind and select that tie [the second set of ties corresponds to the second plurality of clusters]); 
selecting one of the first feature or the second feature as a query feature, based on categorizing the first plurality of search results into the first and second pluralities of clusters (Fig. 9, step 916; [0124]: Products may be selected based on one or more product characteristics; [0128]: another set of items may be selected in act 916 of process 900 and presented to the user in act 918… For example, the set of items may be selected by using a similarity model in combination with the specific item selected in act 912 to identify coordinates of an item of interest within a similarity model. See also para [0132]-[0134]); 
generating a message requesting a user to identify a focus cluster from the plurality of clusters corresponding to the query feature, wherein one or more intended search results belong in the focus cluster (Fig. 6, step 604, Generate Instructions; [0085]: Next, instructions may be generated for one subset among the inputted subsets, in act 604…  For instance, an item in a subset may be identified as a designated item and the instructions may be: "Please indicate which of the items other than the designated item is most similar to the designated item." See also para [0086], [0134]); 
receiving input identifying the focus cluster (Fig. 9; [0135]: After selected items are presented to the user, process 900 loops back to act 912 to receive user input); and 
filtering the first plurality of search results to generate a second plurality of search results by discarding, from the first plurality of search results, one or more search results which are not in the focus cluster ([0120]: FIG. 9 shows a flowchart of an illustrative process 900 for interactively searching for items by a series of successive refinements; [0134]: the selected subset of items is presented to the user in act 918… In essence, the user has been presented a refined set of items based on his previous selection).

Regarding Claim 2, Kalai discloses the method of claim 1, further comprising, for a third feature of the plurality of features, categorizing the first plurality of search results into a third plurality of clusters corresponding to the third feature, wherein each cluster in the third plurality of clusters represents one or more values for the third feature ([0035]-[0036]: In response to the user request for product information, server 118 may send an initial set of products [first plurality of clusters]… The user may find a second tie in the second set of ties that may be even closer to the tie that the user had in mind and select that tie [second plurality of clusters]. This process may iterate until the user finds the tie he was looking for or a tie similar enough to the tie he was looking for [third plurality of clusters corresponding to the third feature]; [0104]: Accordingly, evaluating a triplet of items comprising an item from each of the first, second and third subsets may be more informative than evaluating a triplet comprising items only from the first and second subsets. The resultant evaluation may be used to update the similarity model. See also para [0040], [0089], [0096], [0118]).

Regarding Claim 3, Kalai discloses the method of claim 2, wherein selecting the query feature comprises: determining that the first plurality of search results is more evenly distributed among (a) the first plurality of clusters corresponding to the first feature and (b) the second plurality of clusters corresponding to the second feature, compared to (c) the third plurality of clusters corresponding to the third feature ([0041]: For example, the model may store a measure of similarity for every pair of items (e.g., a similarity matrix) or may store a measure of similarity for subsets of items (e.g., clusters). Fig. 5; [0059]: First, in act 504, a number of subsets of the N items are chosen. The subsets may be chosen at random from the N items. Though, the subsets may be chosen partially deterministically. For example, each item may be represented in at least one subset. The number of chosen subsets may be any suitable number and may be predetermined or automatically determined [The subsets correspond to the clusters]. See also para [0064]-[0068], [0081]-[0083]); and
selecting one of the first feature or the second feature (Fig. 5, step 512, Adaptively select a subset of items; [0077]: The subset may be selected adaptively, from a set of candidate subsets, based on the similarity model and/or on at least some of all the previously obtained similarity evaluations).

Regarding Claim 11, Kalai discloses the method of claim 1, further comprising: in response to the second plurality of search results being higher than a threshold, selecting an additional query feature from the plurality of features ([0095]-[0097]: The adaptive selection may rely on an information gain criterion… For example, a high degree of information may be obtained by selecting for evaluation an item that seems equally similar to items in two clusters. An evaluation may involve comparison of that item to an item in each of the clusters… Accordingly, as information about the relative similarity of items is generated, it may be used in subsequent iterations to select items for comparison based amount of information likely to be obtained); 
generating an additional message requesting the user to identify an additional focus cluster of the plurality of clusters of the additional query feature, wherein the one or more intended search results belong in the additional focus cluster (Fig. 6; [0085]: Next, instructions may be generated for one subset among the inputted subsets, in act 604… For instance, an item in a subset may be identified as a designated item and the instructions may be: "Please indicate which of the items other than the designated item is most similar to the designated item."); and 
filtering the second plurality of search results to generate a third plurality of search results by discarding, from the second plurality of search results, search results which are not in the additional focus cluster (Fig. 6; [0092]: Similarity rankings received from a user may be validated in act 614. Outliers (e.g., random responses or purposefully misleading responses) may be filtered out).

Regarding Claim 18, Kalai discloses a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for generating search results (Fig. 1; [0028]: System 100 may be a for information search… user 100 may use application 115 executing on mobile device 112 to connect to online store server 118), the process comprising: 
receiving a search query (Fig. 9, step 902; [0123]: The received request may be of any suitable form. For instance, the request may comprise a search query inputted into an Internet search engine); 
generating a first plurality of search results, in response to the search query (Fig. 9; [0124]: A set of products may be selected in response to the received request, in act 904; [0125]: items associated with selected products may be presented to the user (e.g., user 110) in act 906), 
wherein each of the search results in the first plurality is characterized by one or more of a plurality of features ([0043]: Various features derived from images shown in FIG. 2a may be used to indicate similarity among the shown images. See also para [0022]-[0025], [0040]-[0046], [0124]); 
for a first feature of the plurality of features, categorizing the first plurality of search results into a first plurality of clusters corresponding to the first feature ([0041]: For example, the model may store… a measure of similarity for subsets of items (e.g., clusters);  [0096]: In some embodiments, subsets of items may be selected to first facilitate grouping items into clusters; [0035]: In response to the user request for product information, server 118 may send an initial set of products… For example, server 118 may send pictures of solid and striped ties… the initial set of neckties may be chosen based on a characteristic of each tie [the initial set of neckties corresponds to the first plurality of clusters]), 
wherein each cluster in the first plurality of clusters represents one or more values for the first feature ([0040]: For example, a characteristic of an item may be the color of the item (color may be a meaningful feature to a user)… Accordingly, coordinates of each specific color may be specified by the values of each of the three features. [0082]: items within each cluster have varying degrees of similarity. For example, product images from an online tie store may cluster into ties, tie clips, and scarves. See also para [0035]-[0041], [0057]);
for a second  feature of the plurality of features, categorizing the first plurality of search results into a second plurality of clusters corresponding to the second feature, wherein each cluster in the second plurality of clusters represents one or more values for the second feature ([0036]: The user may then indicate, via application 115, that he wishes to look at neckties similar to the striped tie… The second set of ties may be selected based on information gain from a subsequent selection, by user 100, of a tie in the second set of ties. The user may find a second tie in the second set of ties that may be even closer to the tie that the user had in mind and select that tie [the second set of ties corresponds to the second plurality of clusters]); 
selecting one of the first feature or the second feature as a query feature, based on categorizing the first plurality of search results into the first and second pluralities of clusters (Fig. 9, step 916; [0124]: Products may be selected based on one or more product characteristics; [0128]: another set of items may be selected in act 916 of process 900 and presented to the user in act 918… For example, the set of items may be selected by using a similarity model in combination with the specific item selected in act 912 to identify coordinates of an item of interest within a similarity model. See also para [0132]-[0134]);
generating a message requesting a user to identify a focus cluster from the plurality of clusters corresponding to the query feature, wherein one or more intended search results belong in the focus cluster (Fig. 6, step 604, Generate Instructions; [0085]: Next, instructions may be generated for one subset among the inputted subsets, in act 604…  For instance, an item in a subset may be identified as a designated item and the instructions may be: "Please indicate which of the items other than the designated item is most similar to the designated item." See also para [0086], [0134]); 
receiving input identifying the focus cluster (Fig. 9; [0135]: After selected items are presented to the user, process 900 loops back to act 912 to receive user input); and 
filtering the first plurality of search results to generate a second plurality of search results by discarding, from the first plurality of search results, search results which are not in the focus cluster ([0120]: FIG. 9 shows a flowchart of an illustrative process 900 for interactively searching for items by a series of successive refinements; [0134]: the selected subset of items is presented to the user in act 918… In essence, the user has been presented a refined set of items based on his previous selection).

Regarding Claim 19, Kalai discloses the computer program product of claim 18, wherein each search result in the first plurality of search results is categorized into exactly one cluster of the first plurality of clusters ([0097]: In this scenario, comparing an item, indicated to be in one cluster, with a high degree of certainty to items in a different cluster is unlikely to yield meaningful new information).

Regarding Claim 20, Kalai discloses the computer program product of claim 18, wherein a particular search result in the first plurality of search results is categorized into more than one cluster of the first plurality of clusters ([0082]: items within each cluster have varying degrees of similarity. For example, product images from an online tie store may cluster into ties, tie clips, and scarves. See also para [0035]-[0041], [0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 20120296776 A1, hereinafter, Kalai) in further view of Tompkins (US 20150046471 A1).

Regarding Claim 4, the combined teachings of Kalai discloses the method of claim 2. 
However, Kalai does not explicitly teach “wherein the first plurality of search results has N search results, the first feature has X1 clusters, the second feature has X2 clusters, the third feature has X3 clusters, each of N, X1, X2, and X3 is a positive integer greater than 1, and selecting the query feature comprises: calculating (i) for the first feature, a first mean that is based on a ratio of N and X1, (ii) for the second feature, a second mean that is based on a ratio of N and X2, and (iii) for the third feature, a third mean that is based on a ratio of N and X3; calculating (i) a first Summation of Mean Deviation (SMD) for the first feature, based on the first mean, (ii) a second SMD for the second feature, based on the second mean, and (iii) a third SMD for the third feature, based on the third mean; and selecting the query feature, based on the first SMD, the second SMD, and the third SMD.”
On the other hand, in the same field of endeavor, Tompkins teaches wherein the first plurality of search results has N search results, the first feature has X1 clusters, the second feature has X2 clusters, the third feature has X3 clusters, each of N, X1, X2, and X3 is a positive integer greater than 1 ([0285]: The results shown in FIGS. 37A-37C include the full dataset, and have grouped the intensity values that cluster together), and 
selecting the query feature comprises: calculating (i) for the first feature, a first mean that is based on a ratio of N and X1, (ii) for the second feature, a second mean that is based on a ratio of N and X2, and (iii) for the third feature, a third mean that is based on a ratio of N and X3 ([0110]: A wine character covariance (N.times.N) matrix then can be estimated from the training database according to the approximation: C = 1 / M i = 1 M [ ch i - ch ] T [ ch i ch ] ( 1 ) ##EQU00001##  where M is the total number of wines in the training database, ch is the wine mean character intensity vector computed for all N characters (i.e., intensity values) across all M wines, and ch.sub.i is each character intensity vector (length=N) for each of the M wines in database); 
calculating (i) a first Summation of Mean Deviation (SMD) for the first feature, based on the first mean, (ii) a second SMD for the second feature, based on the second mean, and (iii) a third SMD for the third feature, based on the third mean ([0112]: In some embodiments, the statistics across all wines and all descriptors are averaged to get the mean which is subtracted from all wine in the wine database. In one example, an average of all descriptors across all wines is taken (e.g., average vector) and subtracted. The summation is the residuals (what is left) for all descriptors of all wines); and
 selecting the query feature, based on the first SMD, the second SMD, and the third SMD ([0115]: In various embodiments, the ranking module 206 may pick a small or smallest subset, P&lt;&lt;N, of Eigenvectors (e.g., in order to reduce ambiguity or uncorrelated noise in our character space) from this base that adequately account for most of our wine character variability according to the criteria. See also para [0084]-[0087], [0132], [0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kalai with the teachings of Tompkins to include “wherein the first plurality of search results has N search results, the first feature has X1 clusters, the second feature has X2 clusters, the third feature has X3 clusters, each of N, X1, X2, and X3 is a positive integer greater than 1, and selecting the query feature comprises: calculating (i) for the first feature, a first mean that is based on a ratio of N and X1, (ii) for the second feature, a second mean that is based on a ratio of N and X2, and (iii) for the third feature, a third mean that is based on a ratio of N and X3; calculating (i) a first Summation of Mean Deviation (SMD) for the first feature, based on the first mean, (ii) a second SMD for the second feature, based on the second mean, and (iii) a third SMD for the third feature, based on the third mean; and selecting the query feature, based on the first SMD, the second SMD, and the third SMD”.
The motivation for doing so would be to significantly reduce parameters, as recognized by Tompkins ([0109]: The number of wine parameters can be reduced significantly by replacing them with the first few principal components (based on relative amplitudes of weights) that capture most of the wine character variance).

Regarding Claim 5, the combined teachings of Kalai and Tompkins disclose the method of claim 4.
Tompkins further teaches wherein calculating the first SMD comprises: 
calculating, for each cluster of the first plurality of clusters corresponding to the first feature, a corresponding Mean Deviation (MD) that is an absolute difference between (i) a number of search results categorized in a particular cluster of the first plurality of clusters, and (ii) the first mean of the first feature ([0112]: In some embodiments, the statistics across all wines and all descriptors are averaged to get the mean which is subtracted from all wine in the wine database. In one example, an average of all descriptors across all wines is taken (e.g., average vector) and subtracted. The summation is the residuals (what is left) for all descriptors of all wines); and 
calculating the first SMD based on a summation of the MDs for each cluster of the first plurality of clusters ([0113]: The summation is the correlation between every descriptor in the database. Since C is a symmetric semi-positive definite matrix, the principal components of the training database may be computed by solving what is known as the Eigenvalue problem for the N wine characters: C.lamda.=.lamda.V (2). See also para [0114]-[0119]).

Regarding Claim 6, the combined teachings of Kalai and Tompkins disclose disclose the method of claim 4.
Tompkins further teaches wherein selecting the query feature comprises: determining that the first SMD and the second SMD are both less than the third SMD ([0120]: Those skilled in the art will appreciate that the largest Eigenvalue (.lamda..sub.1) in equation 4 may represent the least distinguishing proxy character for wine, because all wine share this character (this v.sub.1 represents the maximum correlation between all wines in the subset), while the smallest Eigenvalue (.lamda..sub.N) may represent the most distinguishing proxy character, because it is correlated between wines less than all other wine characters--it may be the most unique Eigen-character); and 
selecting one of the first feature or the second feature, but not the third feature, based on determining that the first SMD and the second SMD are both less than the third SMD ([0169]: In step 604, the wine description module 108 may estimate wine character covariance. [0172]: The calculated variance may be utilized as the user's individual "wine proxy" as the set of Eigen-characters, mean character vector, and relative importance values (i.e., filter weights); [0179]: In step 712, the update module 410 may receive a user's wine identifier selection (e.g., a selection of at least one of the ranked wines) indicating that the user has chosen to try the selection. See also para [0126]- 0135]).

Regarding Claim 7, the combined teachings of Kalai and Tompkins disclose the method of claim 6.
Tompkins further teaches wherein selecting the query feature comprises: determining that X1 and X2 are equal ([0175]: In some embodiments, the intensity values may be neutral until or unless the user indicates a degree of preferences (e.g., number of stars or other indication of preference)); and 
selecting one of the first feature or the second feature that has a lowest SMD, based on determining that X1 and X2 are equal ([0087]: The wine proxy may be utilized to select and rank a list of wines based on the wine database. For example, the wine ranking system 108 may correlate or find similarities of the user wine proxy to the predetermined descriptors and/or intensity values of different wines contained within the wine database. The system may utilize these similarities or correlations to select and/or rank wines for the user. See also para [0132], [0143], [0272]).

Regarding Claim 8, the combined teachings of Kalai and Tompkins disclose the method of claim 6.
Tompkins further teaches wherein selecting the query feature comprises: determining that X1 is not equal to X2; in response to determining that X1 is not equal to X2, calculating an Adjustment of Deviation (AoD) factor, based on the first mean, the second mean, the first SMD, and the second SMD ([0231] Panelists may be required to repeat sampling of one or more wines. For example, each panelist may be required to sample Robert Foley Claret 2010 twice, three times, etc. Repeat sampling may indicate the consistency or inconsistency of one or more panelists. Adjusting global intensity values based on consistency may assist in ensuring that the information about wine characteristics from the panel is sufficiently precise and/or unbiased); and 
selecting one of the first feature or the second feature, based on the AoD factor ([0087]: The wine proxy may be utilized to select and rank a list of wines based on the wine database. For example, the wine ranking system 108 may correlate or find similarities of the user wine proxy to the predetermined descriptors and/or intensity values of different wines contained within the wine database. The system may utilize these similarities or correlations to select and/or rank wines for the user. See also para [0084], [0132], [0143]).

Regarding Claim 9, the combined teachings of Kalai and Tompkins disclose the method of claim 8.
Tompkins further teaches wherein calculating the AoD factor comprises: calculating a first absolute difference between the first mean and the second mean ([0233]: In one example, the wine panelist data processing system 1102 may use statistical measures to deem an assessment by a panelist inaccurate, e.g., if the panelist's intensity value of fruitiness of Robert Foley Claret 2010 is two standard deviations from a global intensity value (e.g., the mean intensity value of fruitiness of Robert Foley Claret 2010 of the panel); 
calculating a second absolute difference between the first SMD and the second SMD ([0273]: More specifically, the wine panelist statistical processing module 1204 may recalculate the global intensity using the adjusted intensity value. Such recalculation may involve calculating the mean, median, etc. value of intensity values for wine descriptors that were processed by the accuracy management module 1206); and 
performing one of (i) in response to the first absolute difference being equal to or greater than the second absolute difference, setting the AoD factor to 1, or (ii) in response to the first absolute difference being less than the second absolute difference, setting the AoD factor to 0 (Fig. 11; [0233]: The wine panelist data processing system 1102 is capable to adjust assessments and/or intensity values deemed biased; Fig. 155; [0272]: At step 1510, the bias management module 1210 adjusts each of the plurality of intensity values if the panelist's accuracy deviation meets a predetermined condition).

Regarding Claim 10, the combined teachings of Kalai and Tompkins disclose the method of claim 8.
Tompkins further teaches wherein selecting one of the first feature or the second feature comprises performing one of (i) in response to the AoD factor being 1, selecting one of the first feature or the second feature that has a higher number of clusters, or (ii) in response to the AoD factor being 0, selecting one of the first feature or the second feature that has a lower number of clusters ([0272]: At step 1510, the bias management module 1210 adjusts each of the plurality of intensity values if the panelist's accuracy deviation meets a predetermined condition. That is, the bias management module 1210 may raise or lower the panelist's intensity values for the wine descriptor by the number of points the intensity values deviated from the global intensity value for the wine descriptor across all wines. See also para [0084], [0087], [0132], [0143]).

Regarding Claim 15, Kalai discloses a system for generating search results (Fig. 1; [0038]: In addition, system 100 may be adapted to support interactive search not only among images (in the above example, ties were represented by images), but also other forms of data such as audio waveforms (e.g., when searching for a song a user may be thinking of) or text (e.g., looking for book on a subject that a user may be thinking of), the system comprising: one or more processors ([0149]: When implemented in software, the software code can be executed on any suitable processor or collection of processors); and 
a search system executable by the one or more processors to receive a search query (Fig. 9, step 902; [0123]: The received request may be of any suitable form. For instance, the request may comprise a search query inputted into an Internet search engine),
generate a first plurality of search results, in response to the search query (Fig. 9; [0124]: A set of products may be selected in response to the received request, in act 904; [0125]: items associated with selected products may be presented to the user (e.g., user 110) in act 906),
wherein each of the search results in the first plurality is characterized by one or more of a plurality of features ([0043]: Various features derived from images shown in FIG. 2a may be used to indicate similarity among the shown images. See also para [0022]-[0025], [0040]-[0046], [0124]),
for a first feature of the plurality of features, categorize the first plurality of search results into a first plurality of clusters corresponding to the first feature ([0041]: For example, the model may store… a measure of similarity for subsets of items (e.g., clusters);  [0096]: In some embodiments, subsets of items may be selected to first facilitate grouping items into clusters; [0035]: In response to the user request for product information, server 118 may send an initial set of products… For example, server 118 may send pictures of solid and striped ties… the initial set of neckties may be chosen based on a characteristic of each tie [the initial set of neckties corresponds to the first plurality of clusters]), 
wherein each cluster in the first plurality of clusters represents one or more values for the first feature ([0040]: For example, a characteristic of an item may be the color of the item (color may be a meaningful feature to a user)… Accordingly, coordinates of each specific color may be specified by the values of each of the three features. [0082]: items within each cluster have varying degrees of similarity. For example, product images from an online tie store may cluster into ties, tie clips, and scarves. See also para [0035]-[0041], [0057]); 
for a second feature of the plurality of features, categorize the first plurality of search results into a second plurality of clusters corresponding to the second feature, wherein each cluster in the second plurality of clusters represents one or more values of the second feature ([0036]: The user may then indicate, via application 115, that he wishes to look at neckties similar to the striped tie… The second set of ties may be selected based on information gain from a subsequent selection, by user 100, of a tie in the second set of ties. The user may find a second tie in the second set of ties that may be even closer to the tie that the user had in mind and select that tie [the second set of ties corresponds to the second plurality of clusters]), 
generate a message requesting a user to identify a focus cluster from the plurality of clusters corresponding to the query feature, wherein one or more intended search results belong in the focus cluster (Fig. 6, step 604, Generate Instructions; [0085]: Next, instructions may be generated for one subset among the inputted subsets, in act 604…  For instance, an item in a subset may be identified as a designated item and the instructions may be: "Please indicate which of the items other than the designated item is most similar to the designated item." See also para [0086], [0134]),
receive input identifying the focus cluster (Fig. 9; [0135]: After selected items are presented to the user, process 900 loops back to act 912 to receive user input), and 
filter the first plurality of search results to generate a second plurality of search results by discarding, from the first plurality of search results, one or more search results which are not in the focus cluster ([0120]: FIG. 9 shows a flowchart of an illustrative process 900 for interactively searching for items by a series of successive refinements; [0134]: the selected subset of items is presented to the user in act 918… In essence, the user has been presented a refined set of items based on his previous selection).
However, Kalai does not explicitly teach “calculate a first Summation of Mean Deviation (SMD) value for the first feature, wherein the first SMD value is indicative of how evenly the first plurality of search results are distributed within the first plurality of clusters corresponding to the first  feature, calculate a second SMD value for the second feature, wherein the second SMD value is indicative of how evenly the first plurality of search results are distributed within the second plurality of clusters corresponding to the second feature, select one of the first feature or the second feature as a query feature, based on the first and second SMD values”.
On the other hand, in the same field of endeavor, Tompkins teaches 
calculate a first Summation of Mean Deviation (SMD) value for the first feature, wherein the first SMD value is indicative of how evenly the first plurality of search results are distributed within the first plurality of clusters corresponding to the first  feature ([0112]: In some embodiments, the statistics across all wines and all descriptors are averaged to get the mean which is subtracted from all wine in the wine database. In one example, an average of all descriptors across all wines is taken (e.g., average vector) and subtracted. The summation is the residuals (what is left) for all descriptors of all wines), 
calculate a second SMD value for the second feature, wherein the second SMD value is indicative of how evenly the first plurality of search results are distributed within the second plurality of clusters corresponding to the second feature ([0012]: the statistics across all wines and all descriptors are averaged to get the mean), 
select one of the first feature or the second feature as a query feature, based on the first and second SMD values ([0115]: In various embodiments, the ranking module 206 may pick a small or smallest subset, P&lt;&lt;N, of Eigenvectors (e.g., in order to reduce ambiguity or uncorrelated noise in our character space) from this base that adequately account for most of our wine character variability according to the criteria. See also para [0084], [0087], [0132], [0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Kalai with the teachings of Tompkins to include “calculate a first Summation of Mean Deviation (SMD) value for the first feature, wherein the first SMD value is indicative of how evenly the first plurality of search results are distributed within the first plurality of clusters corresponding to the first  feature, calculate a second SMD value for the second feature, wherein the second SMD value is indicative of how evenly the first plurality of search results are distributed within the second plurality of clusters corresponding to the second feature, select one of the first feature or the second feature as a query feature, based on the first and second SMD values”.
The motivation for doing so would be to significantly reduce parameters, as recognized by Tompkins ([0109]: The number of wine parameters can be reduced significantly by replacing them with the first few principal components (based on relative amplitudes of weights) that capture most of the wine character variance).

Regarding Claim 16, the combined teachings of Kalai and Tompkins disclose the system of claim 15.
Tompkins further teaches wherein: the second SMD value is greater than the first SMD value; and the first plurality of search results is relatively more uniformly distributed within the first plurality of clusters than within the second plurality of clusters. ([0120]: Those skilled in the art will appreciate that the largest Eigenvalue (.lamda..sub.1) in equation 4 may represent the least distinguishing proxy character for wine, because all wine share this character (this v.sub.1 represents the maximum correlation between all wines in the subset), while the smallest Eigenvalue (.lamda..sub.N) may represent the most distinguishing proxy character, because it is correlated between wines less than all other wine characters--it may be the most unique Eigen-character).
Regarding Claim 17, the combined teachings of Kalai and Tompkins disclose the system of claim 15. 
Tompkins further teaches wherein calculating the first SMD value comprises: calculating a mean that is based on a ratio of (i) a number of search results in the first plurality of search results and (ii) a number of clusters in the first plurality of cluster ([0110]: A wine character covariance (N.times.N) matrix then can be estimated from the training database according to the approximation: C = 1 / M i = 1 M [ ch i - ch ] T [ ch i ch ] ( 1 ) ##EQU00001##  where M is the total number of wines in the training database, ch is the wine mean character intensity vector computed for all N characters (i.e., intensity values) across all M wines, and ch.sub.i is each character intensity vector (length=N) for each of the M wines in database); 
calculating, for each cluster of the first plurality of clusters, a Mean Deviation (MD) value that is an absolute difference between (i) a number of search results categorized in a particular cluster of the first plurality of clusters, and (ii) the mean ([0112]: In some embodiments, the statistics across all wines and all descriptors are averaged to get the mean which is subtracted from all wine in the wine database. In one example, an average of all descriptors across all wines is taken (e.g., average vector) and subtracted. The summation is the residuals (what is left) for all descriptors of all wines); and 
calculating the first SMD value based on a summation of the MD values for each cluster of the first plurality of clusters (See Sheppard, [Col. 9, lines 15-23]: Rule based segmentation window 74 as shown in FIG. 4 also includes segmentation results section 100 providing an example of a segmentation run on a data file. Section 100 includes information on the segment number (Bin), segment test (Test Name), size of the segment (Size), percent of the total segment (%Total) percent of the Parent Segment (%Parent), mean for the segment (Mean), the segment's standard deviation (SD), minimum value for the segment (Min), and the maximum value for the segment (Max)).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 20120296776 A1, hereinafter, Kalai) in view of Szabo et al. (US Patent No. US 7181438 B1, hereinafter Szabo).

Regarding Claim 12, Kalai discloses the method of claim 1.
However, Kalai does not explicitly teach “wherein: the first feature of the plurality of features comprises a duration of video; and the first plurality of clusters corresponding to the first feature comprises at least one of (i) a first cluster comprising videos that are within a first duration range, and (ii) a second cluster comprising videos that are within a second duration range.”
On the other hand, in the same field of endeavor, Szabo teaches wherein: the first feature of the plurality of features comprises a duration of video; and the first plurality of clusters corresponding to the first feature comprises at least one of (i) a first cluster comprising videos that are within a first duration range, and (ii) a second cluster comprising videos that are within a second duration range ([Col. 9, lines 51-67]: The multi-media records have multi-media information fields for representing only digital images (i.e., still images or motion video image sequences)… and associated text fields associated with the multi-media information fields. A single search query corresponding to the search topic is received… A search result list having entries representative of both textual documents and multi-media files related to the single search query is generated, with links to the underlying data files).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kalai with the teachings of Szabo to include “wherein: the first feature of the plurality of features comprises a duration of video; and the first plurality of clusters corresponding to the first feature comprises at least one of (i) a first cluster comprising videos that are within a first duration range, and (ii) a second cluster comprising videos that are within a second duration range.”
The motivation for doing so would be to provide a method for identifying multi-media files, as recognized by Szabo ([Col. 19, lines 12-17]: a method and apparatus for identifying textual documents and multi-media files corresponding to a search topic).

Regarding Claim 13, Kalai discloses the method of claim 1.
However, Kalai does not explicitly teach “wherein: the first feature of the plurality of features comprises a last accessed time of a file; and the first plurality of clusters corresponding to the first feature comprises at least one of (i) a first cluster comprising files accessed within a first time-range, and (ii) a second cluster comprising files accessed within a second time-range.”
On the other hand, in the same field of endeavor, Szabo teaches wherein: the first feature of the plurality of features comprises a last accessed time of a file; and the first plurality of clusters corresponding to the first feature comprises at least one of (i) a first cluster comprising files accessed within a first time-range, and (ii) a second cluster comprising files accessed within a second time-range ([Col. 93, lines 50-67]: The seventh aspect relates to improvements in backtracking and forward tracking of a user's computer usage… In this method, a user's history of use or related information is stored with respect to a taxonomic tree. As a user traverses the tree, the trail and usage is recorded graphically in a separate graphic representation. For example, the number of times visited, cumulative or average duration of visits, and/or content-based indicia of the visit may be visually encoded. See also [Col. 24, lines 1-18]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kalai with the teachings of Szabo to include “wherein: the first feature of the plurality of features comprises a last accessed time of a file; and the first plurality of clusters corresponding to the first feature comprises at least one of (i) a first cluster comprising files accessed within a first time-range, and (ii) a second cluster comprising files accessed within a second time-range.”
The motivation for doing so would be to track computer usage, as recognized by Szabo ([Col. 93, lines 50-53]: The seventh aspect relates to improvements in backtracking and forward tracking of a user's computer usage).

Regarding Claim 14, Kalai discloses the method of claim 1.
However, Kalai does not explicitly teach “wherein prior to categorizing the first plurality of search results into the first identifying the corresponding plurality of clusters, the method further comprises: prompting the user to identify whether the one or more intended search results are textual files or non-textual files; and refining the first plurality of search results, based on a response to the prompting.”
On the other hand, in the same field of endeavor, Szabo teaches wherein prior to categorizing the first plurality of search results into the first identifying the corresponding plurality of clusters, the method further comprises: prompting the user to identify whether the one or more intended search results are textual files or non-textual files ([Col. 14, lines 13-19]: A script corresponds to the selected domain. Within the script, there are questions corresponding to each index category within the selected domain. These questions are dynamically used to prompt the user. Only the questions corresponding to active index categories are arranged into the set of questions having a question set order corresponding to the particular order of the index categories); and 
refining the first plurality of search results, based on a response to the prompting ([Col. 14, lines 19-26]: In an iterative process, the first question is identified and used to prompt the user to select a term from a scaled down vocabulary of terms (i.e., only those terms associated with the first question and corresponding first index category). Upon selecting the term, a search of the database is performed by the search engine module based upon the selected term).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kalai with the teachings of Szabo to include “wherein prior to categorizing the first plurality of search results into the first identifying the corresponding plurality of clusters, the method further comprises: prompting the user to identify whether the one or more intended search results are textual files or non-textual files; and refining the first plurality of search results, based on a response to the prompting.”
The motivation for doing so would be to refine a search based on the user’s response, as recognized by Szabo ([Col. 14, lines 19-26]: a search of the database is performed by the search engine module based upon the selected term).




Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168